Title: To James Madison from Benjamin Mooers and Peter Sailly, 19 March 1814
From: Mooers, Benjamin,Sailly, Peter
To: Madison, James


        
          Sir
          Plattsburgh March 19th. 1814
        
        The object of this letter is merely to inform your Excellency, that, in consequence of Reports Circulated that Genl. Wilkinson would Soon be arrested or recalled from his Command, on account of the failure of the plans of the last Campaign, Some of the principal inhabitants of these Northern Counties Contemplate to address you on that Subject, and to express Sentiments favorable to the General—the Sensibilities of the people of this Section have been very differently excited in relation to the Conduct of Genl. Hampton.
        
        So far as we have observed, Genl. Wilkinson appears to be a favorite with the Army And popular amongst the inhabitants; and we are under the impression that it may be Useful that the President of the United States Should Know it. Let this, our motive, be our apology for what otherwise, would be justly deemed an improper intrusion—And permit us to say that we feel in this instance no partialities and have no private Views; and that we hold it a Sound doctrine, that men in the public service Should rise, Stand or fall according to their merit and Actions. We have the honor to be with a very high respect Sir Your humble and obedient Servants
        
          Benj. MooersPetr Sailly
        
      